Citation Nr: 1514722	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  13-00 762	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan



THE ISSUE

Entitlement to specially adapted housing or a special home adaptation grant.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel



REMAND

The Veteran served on active duty from January 22, 1968, to April 21, 1971; he had one year of active service prior to January 22, 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision, by the Detroit, Michigan, Regional Office (RO), which denied the Veteran's claim of entitlement to specially adapted housing or a special home adaptation grant.  

The Veteran contends that he is entitled to a certificate of eligibility for specially adapted housing or a certificate of eligibility for a home adaptation grant.  The Veteran maintains that, as a result of the injuries to his left leg and right thigh, he has used a cane for ambulation and balance since 1969.  The Veteran relates that the use of a cane for the past 43 years has caused reduced strength in both legs and has left him with reduced range of motion and efficiency in his feet and legs.  He requested that his home be specially adapted to assist him with his disabilities.  Specifically, he requested having grab bars in his bathroom and an elevated toilet, as well as short pieces of handrail.  

In this regard, the Board notes that eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may be granted if a veteran is entitled to compensation for permanent and total disability due to: (1) the loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. § 3.809.  To "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion, although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d).  

Alternatively, a certificate of eligibility for financial assistance in acquiring necessary special home adaptations may be issued to a veteran with requisite service who is entitled to VA compensation for a permanent and total service-connected disability, if: (a) the Veteran is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809 and had not previously received assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a); and (b) the Veteran is entitled to compensation for permanent and total disability which is (1) due to blindness in both eyes with 5/200 visual acuity or less, or (2) includes the anatomical loss or loss of use of both hands.  This assistance will not be available to any veteran more than once.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.  

The term "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether such acts as grasping and manipulation in the case of the hand, or balance and propulsion in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which would constitute loss of use of a foot or hand include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3.5 inches or more.  Also considered as loss of use of a foot under 38 C.F.R. § 3.350(a) (2) is complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve.  Under 38 C.F.R. § 4.124a, Diagnostic Code 8521, complete paralysis encompasses foot drop and slight droop of the first phalanges of all toes, an inability to dorsiflex the foot, loss of extension (dorsal flexion) of the proximal phalanges of the toes, loss of abduction of the foot, weakened adduction of the foot, and anesthesia covering the entire dorsum of the foot and toes.  

As listed in the May 2012 rating decision, the Veteran's service-connected disabilities include:  post-traumatic stress disorder (PTSD), rated as 100 percent disabling; ischemic heart disease with coronary artery vasospasm, rated as 60 percent disabling; SFW, left leg, MGXI, moderately severe, rated as 20 percent disabling; SFW, left buttock, MGXVII, rated as 20 percent disabling; SFW, left forearm and left wrist MGVII, moderate, rated as 10 percent disabling; SFW, right thigh, MGXII, moderate, rated as 10 percent disabling; SFW, left arm, slight, rated as 0 percent disabling; SFW, left ankle, slight, rated as 0 percent disabling; SFW, right ankle, slight, rated as 0 percent disabling; SFW, left thigh, slight, rated as 0 percent disabling; and erectile dysfunction, associated with ischemic heart disease with coronary artery vasospasm, rated as 0 percent disabling.  The Veteran has a total combined evaluation of 100 percent with Special Monthly Compensation under 38 U.S.C. 1114, subsection(s) and subsection (k).  

The Veteran was afforded a VA examination in April 2012.  It was noted that, while in Vietnam, the Veteran sustained injury to the left leg with infection, and he was in the hospital for 9 months.  He denied any surgeries on his leg since discharge from service.  The Veteran indicated that he has pain in his left leg, shrapnel fragments in his ankle, and decreased range of motion of the ankle.  He also has shrapnel in his left lower leg and thigh area.  The Veteran also reported weakness of the left leg.  He denied any recent physical therapy.  The examiner noted that the Veteran had some loss of muscle substance.  He had consistent weakness of muscle group X to XIV.  No muscle atrophy was noted in the lower extremities.  It was noted that the Veteran used a walker on a constant basis.  The examiner stated there was no functional impairment of an extremity such that he would be equally well served by an amputation with prosthesis.  The examiner noted that the Veteran was an engineer and had a desk job; however, in 1999, he stopped working as the company went out of business.  The examiner stated that the Veteran had shrapnel injury to the left leg and has shrapnel pieces scattered in his left leg from the hip to the ankle.  The examiner noted that the Veteran used a walker for ambulation for support; however, he was able to walk in the room without the walker but held on to furniture.  The examiner remarked it would be beneficial for the appellant to have adaptations in the bathroom to get in and out of the bathtub.  

In his substantive appeal (VA Form 9), received in December 2012, the Veteran argued that the April 2012 VA examination was incomplete at best.  The Veteran asserted that the VA examiner only measured the left leg without evaluating anything else that might be wrong with that leg.  The Veteran also reported that while he was service connected for both lower extremities, the examiner did not evaluate the right leg.  The Veteran further noted that, contrary to the statement by the examiner, he used the walker as an assistive device for locomotion.  

In this case, although the VA examiner took note of the Veteran's use of a walker for support, he noted that he was able to walk in the room without the walker; however, the examiner also noted that the Veteran had to hold on to furniture to walk.  The Board notes that the April 2012 examination report contains no specific finding as to whether the Veteran's wounds of the right and left lower extremities in fact precluded locomotion without the aid of braces, crutches, canes, or a wheelchair.  It was thus not clear whether the Veteran had lost the use of his legs as required for a grant of specially adaptive housing under 38 C.F.R. § 3.809.  A medical examination and opinion to address this issue is thus necessary.  The United States Court of Appeals for Veterans Claims (Court) has stated that, when the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In this regard, the Court has held that the Board is prohibited from making conclusions based on its own medical judgment.  Id.  As no medical findings have been made regarding the loss of use of both of the Veteran's lower extremities, the Board is not qualified to substitute its judgment as to the current severity of the veteran's symptoms for that of a medical professional.  

Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, in light of the above findings, the Board finds that another VA examination is needed to provide current findings with respect to the veteran's ability to ambulate in relation to his service-connected SFW of the lower extremities.  See 38 U.S.C.A. § 5103A.  Specifically, the VA medical examiner must address the question whether the Veteran is unable to ambulate without an assistive device such as braces, crutches, canes, or a wheelchair.  The examiner should address whether the function remaining in the Veteran's lower extremities is such that the acts of balance, propulsion, etc., could be accomplished equally well by an amputation stump with prosthesis.  The examiner should say whether the Veteran's service-connected SFW of the left leg, right thigh, left thigh and ankles precludes locomotion without the aid of braces, crutches, canes, or a wheelchair.  

In light of the discussion above, and to ensure full compliance with due process requirements, the case is hereby REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  The AOJ should ask the Veteran to identify all health care providers, VA as well as non-VA, who have treated him for his service-connected disabilities since October 2011.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

2.  After the above-requested development is completed, the AOJ should schedule the Veteran for VA orthopedic and neurologic examinations in order to assess the current severity of his service-connected lower extremity disabilities.  The entire claims file, to include relevant Virtual VA records and a copy of this remand, should be made available to and reviewed by the examiner(s).  

Upon examination, the examiner(s) should specifically assess the functional ability of each of the Veteran's lower extremities and identify whether loss of use of one or both extremities exists due to his service-connected disabilities so as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.  If the Veteran does indeed have loss of use of at least one lower extremity, the examiner(s) should also indicate whether together with this loss, the Veteran also has residuals of organic disease or injury due to service-connected disability which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  (As noted above, the phrase "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.)  

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  The AOJ must ensure that all requested actions have been accomplished.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the AOJ should readjudicate the Veteran's claim in light of the additional evidence obtained.  If a benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

